JONES, J.
The defendant, Laura E. Vaughn, was charged by an information filed in the district court of Garfield county with the crime of murder allegedly committed on the 23rd day of August, 1948, by shooting one William Dewey Vaughn; was tried; convicted of manslaughter in the first degree; and pursuant to the verdict of the jury was sentenced to serve ten years imprisonment in the State Penitentiary, and has appealed.
No brief has been filed on behalf of the' defendant and no appearance was made in her behalf at the time the case was assigned for oral argument. Under such circumstances, in accordance with Rule 9 of the Criminal Court of Appeals, the court will examine the pleadings, the instructions of the court, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment.
In addition to making the examination prescribed by Rule 9, we have read the complete record to see whether there was fundamental error in the proceedings. The state by its evidence established a premeditated case of murder committed by the defendant upon the deceased, who had formerly been married to her but had been divorced for about six months. The defendant concealed a pistol in a paper sack and shot her unarmed ex-husband in the presence of witnesses at a time when he was making no threats nor acting in any manner hostile to the accused. The state’s evidence showed' that the defendant was jealous of the deceased and when she saw him at the home of a neighbor went to her home, procured the pistol, placed it in a paper sack, went over to the home of the neighbor, and shot and killed the deceased. The defendant’s testimony itself did not show any defense to the act.
The sentence of ten years was very lenient under the circumstances and no doubt accounts for the fact of the failure to brief or argue the case on behalf of the accused because she would be extremely fortunate if another jury would be so lenient with her. The judgment and sentence of the district court of Garfield county is affirmed.
BRETT, P. J., and POWELL, J., concur.